507-/5"
                                  ELECTRONIC RECORD                        $*0%mt&

C0A#       06-14-00066-CR                        OFFENSE:        22.021


           William Jason Pugh v. The State of
STYLE:     Texas                                 COUNTY:         Wood

COA DISPOSITION:       Affirmed                  TRIAL COURT: 402nd Judicial District Court


DATE: 4/15/15                      Publish: No   TC CASE #:      22,041-2013




                         IN THE COURT OF CRIMINAL APPEALS


         William Jason Pugh v. The State of
STYLE:   Texas                                        CCA#           5b%»IS
          PEP SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: O^j/^/^Oir                                      SIGNED:                         PC:

JUDGE: 1UL         slAA^tjL^—                         PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD